DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Status of Claims
Claims 1-20 are currently pending in application 16/183,380.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,129,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for serving location information access requests (See claim chart below).
16/183380
US 10,129,261
Independent Claims 1, 11, and 18 
A method, apparatus , and/or non-transitory computer-readable storage medium comprising: storing contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device; 5Attorney Docket No.: P2812US01Patent receiving, via a network, a location information access request for the at least one data processing device, wherein the location information access request includes an identifier associated with a device requesting the location information access; determining that the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device; retrieving a privacy profile associated with location information of the at least one data processing device based, at least in part, on matching the identifier; and transmitting, via the network, the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry.
Independent Claims 1, 10, and 19
A method, apparatus , and/or non-transitory computer-readable storage medium of managing location information access requests comprising: receiving, at a first user device via a network, a request for location information of a first user of the first user device from a second user device, the first user device having a processor and an internal storage, wherein the location information is stored in the internal storage or an external storage, and the request includes at least an identifier of a second user of the second user device, and wherein the processor causing: determining that the identifier is in a contact database of the first user and that access control information of the identifier stored in the contact database indicates that the second user is authorized to receive the location information; and determining whether to transmit the location information from the internal storage or the external storage via the network to the second user device based, at least in part, on the user confirmation.

Claims 9 and 18 
wherein the processor further causing: transmitting, from the first user device, to the second device an authorization to transmit the location information of the first device to a third device.

wherein the matching of the identifier comprises: comparing the identifier included in the location information access request to an identifier corresponding to the at least one stored contact entry.
Claims 2, 11, and 20 
wherein the processor further causing: retrieving locally from the internal storage of the first user device the access control information of the identifier based, at least in part, on the determining that the identifier is in the contact database.
Claims 3, 13, and 20
store one or more privacy profiles or reference to the one or more privacy profiles for the contact entries in the internal storage, the external storage, or a combination thereof, wherein the privacy profile associated with the location information of the at least one data processing device is included in the one or more privacy profiles.
Claims 4 and 14
wherein an identifier utilized to store the privacy profile is different from yet referenced to the identifier utilized to retrieve the privacy profile.

wherein the user of the at least one data processing device creates, reviews, modifies, or a combination thereof the one or more privacy profiles.
Claims 6 and 16
wherein the privacy profile applies to a single entity, a plurality of entities, or a combination thereof of the contact entries.
Claim 8
wherein the privacy profile comprises one or more access control rules for transmitting the location information in response to the location information access request.

wherein the processor further causing: further rendering on the user interface supplementary contact information corresponding to the identifier based, at least in part, on the determining that the identifier is in the contact database.
Claims 6, 15, and 24 
wherein the processor further causing: associating an identical privacy profile with the identifier and one or more other identifiers in the contact database as a part of the access control information; and transmitting the location information via a web 


wherein the location information comprises current location of the at least one data processing device.
Claims 3, 12, and 21 
wherein the processor further causing: retrieving locally at the first user device the location information of the first user device from a GPS receiver of the first user device.
Claims 7, 16, and 25 
wherein the processor further causing: retrieving the location information of the first user device from the external storage, wherein the external storage is a removable memory card or an IC card; and transmitting the location information retrieved from the external storage via the network to the second user device based, at least in part, on the user confirmation.

wherein the identifier comprises preset username and password combination, a mobile subscriber international ISDN number (MSISDN), a device identifier, an IP address, or a combination thereof.

Claims 8 and 17 
wherein the supplementary contact information includes address information, location information, one or more email addresses, one or more uniform resource locators or a combination thereof, corresponding to the identifier.
Claim 10
further comprising: deny the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device.
Claims 4, 13, and 22 
wherein the processor further causing: determining that the identifier is in the contact database and that the access control information of the identifier indicates that the second user device is not authorized to receive the location information; and determining not to transmit the location information to the second user device, wherein the contact database includes one or more phonebook entries, and the network includes a wireless network.




Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 discloses the following element: “wherein the location information comprises current location of the at least one data processing device, and the privacy profile allows sharing of the current location information when relating to a first predetermined area and disallows sharing of the current location information when relating to a second predetermined area.”
However, the Examiner is unclear as to source of the user’s “current” location information and/or how and when the user’s current location data is compared to the profile privacy rules (allowed vs disallowed location). 

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 11-17 are directed toward a process (method). Claims 1-10 are directed toward an apparatus (system). Claims 18-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 11 and 18 are directed specifically to the abstract idea of serving location information access requests.  
Regarding independent claims 1, 11 and 18, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method, computer system and computer program product for 4Attorney Docket No.: P2812US01Patent
storing contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device, wherein the contact entries comprise contact information of one or more contacts of the user; 
receiving, via a network, a location information access request for the at least one (user) data processing device, wherein the location information access request includes an identifier associated with a (user) device requesting the location information access;
determining that the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device; 
retrieving a privacy profile associated with location information of the at least one (user) data processing device based, at least in part, on matching the identifier, wherein the privacy profile is stored within one or more of the contact entries; and 
transmitting, via the network, the location information of the at least one data processing device to the (user) device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry.

As the underlined claim limitations above demonstrate, independent claims 1, 11 and 18 are directed to the abstract idea of  Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 
Dependent claims 2-10, 12-17, and 19-20 provide further details to the abstract idea of claims 1, 11, and 18 regarding the received data and the indicator (information), therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 11 and 18. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “data processing device”, “internal storage, an external storage, or a combination thereof of the at least one data processing device” for saving data, a “network”, an  these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea 

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “data processing device”, “internal storage, an external storage, or a combination thereof of the at least one data processing device” for saving data, a “network”, an “apparatus”, and a “ non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors”; however, limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a 
Dependent claims 2-10, 12-17, and 19-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 11, and 18 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 11, and 18, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an 

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Mullen (US 2004/0203923 A1).
As per independent Claims 1, 11, and 18, Mullen discloses an apparatus (system, method) (See at least Figs. 2-6) comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (See at least Figs. 15-17 and Para 0046-0048);
store contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device, wherein the contact entries comprise contact information of one or more contacts of the user (See at least Fig.4 and Para 0010, 0040-0051, and Para 0078); 
receive, via a network, a location information access request for the at least one data processing device, wherein the location information access request includes an identifier associated with a device requesting the location information access (See at least Figs. 2-17, and Para 0040-0051); 
determine whether the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device (See at least Figs. 2-17, and Para 0040-0051);
retrieve a privacy profile associated with location information of the at least one data processing device based, at least in part, on matching the identifier, wherein the privacy profile is linked with or stored within one or more of the contact entries (See at least Figs. 2-17, and Para 0040-0051);
transmit, via the network, the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the 2Attorney Docket No.: P2812US01Patent privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry (See at least Fig.1 and Para 0049 and Para 0078).
As per Claims 2, 12, and 19, Mullen discloses wherein the matching of the identifier further comprises: comparing the identifier included in the location information access request to an identifier corresponding to the at least one stored contact entry (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 3, 13, and 20, Mullen discloses wherein the apparatus is further caused to: store one or more privacy profiles or reference to the one or more privacy profiles for the contact entries in the internal storage, the external storage, or a combination thereof, wherein the privacy profile associated with the location information of the at least one data processing device is included in the one or more privacy profiles (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 4 and 14, Mullen discloses wherein an identifier utilized to store the privacy profile is different from, yet referenced to, the identifier utilized to retrieve the privacy profile (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 5 and 15, Mullen discloses wherein the user of the at least one data processing device creates, reviews, modifies, or a combination thereof the one or more privacy profiles (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 6 and 16, Mullen discloses wherein the privacy profile applies to a single entity, a plurality of entities, or a combination thereof of the contact entries (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 7 and 17, Mullen discloses wherein the location information comprises current location of the at least one data processing device (See at least Figs. 2-17, and Para 0040-0051).
As per Claim 8, Mullen discloses wherein the privacy profile comprises one or more access control rules for transmitting the location information in response to the location information access request (See at least Figs. 2-17, and Para 0040-0051).
As per Claim 9, Mullen discloses wherein the identifier comprises preset username and password combination, a mobile subscriber international ISDN number (MSISDN), a device identifier, an IP address, or a combination thereof (See at least Figs. 2-17, and Para 0040-0051).
As per Claim 9, Mullen discloses denying the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the apparatus is embedded in the at least one data processing device, and the contact entries include one or more phone numbers of the one or more contacts of the user (See at least Figs. 2-17, and Para 0040-0051, and Para 0078).

Response to Arguments
Applicant's arguments filed on 5/21/21, with respect to 101 rejection of Claims 1-20, have been considered but are not persuasive. Applicant’s arguments are addressed in the rejection above. The Examiner maintains the 35 USC 101 rejections, based on the rejection above.
Applicant's arguments filed on 5/21/2021, with respect to 102(b) prior art rejection of Claims 1-6 and 8-20, have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion





The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629